Exhibit 99.1 Pooling and Servicing Agreement EXECUTION COPY CWALT, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK GRANADA LLC, Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer and THE BANK OF NEW YORK, Trustee POOLING AND SERVICING AGREEMENT Dated as of June 1, 2007 ALTERNATIVE LOAN TRUST 2007-HY6 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-HY6 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. 11 SECTION 1.02. Certain Interpretive Provisions. 43 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01. Conveyance of Mortgage Loans 45 SECTION 2.02. Acceptance by Trustee of the Mortgage Loans. 49 SECTION 2.03. Representations, Warranties and Covenants of the Sellers and Master Servicer. 51 SECTION 2.04. Representations and Warranties of the Depositor as to the Mortgage Loans. 53 SECTION 2.05. Delivery of Opinion of Counsel in Connection with Substitutions. 54 SECTION 2.06. Execution and Delivery of Certificates. 54 SECTION 2.07. REMIC Matters. 55 SECTION 2.08. Covenants of the Master Servicer. 55 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS SECTION 3.01. Master Servicer to Service Mortgage Loans. 56 SECTION 3.02. Subservicing; Enforcement of the Obligations of Subservicers. 57 SECTION 3.03. Rights of the Depositor, the NIM Insurer and the Trustee in Respect of the Master Servicer. 57 SECTION 3.04. Trustee to Act as Master Servicer. 58 SECTION 3.05. Collection of Mortgage Loan Payments; Certificate Account; Distribution Account; Carryover Reserve Fund; Principal Reserve Fund and Supplemental Interest Trust. 58 SECTION 3.06. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 62 SECTION 3.07. Access to Certain Documentation and Information Regarding the Mortgage Loans. 63 SECTION 3.08. Permitted Withdrawals from the Certificate Account, the Distribution Account, the Carryover Reserve Fund; the Principal Reserve Fund and the Derivative Account. 63 SECTION 3.09. Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. 66 SECTION 3.10. Enforcement of Due-on-Sale Clauses; Assumption Agreements. 67 SECTION 3.11. Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans. 68 SECTION 3.12. Trustee to Cooperate; Release of Mortgage Files. 72 i SECTION 3.13. Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. 73 SECTION 3.14. Servicing Compensation. 73 SECTION 3.15. Access to Certain Documentation. 74 SECTION 3.16. Annual Statement as to Compliance. 74 SECTION 3.17. Errors and Omissions Insurance; Fidelity Bonds. 74 SECTION 3.18. Notification of Adjustments. 75 SECTION 3.19. The Derivative Agreements. 75 SECTION 3.20. Prepayment Charges. 77 ARTICLE IVDISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER SECTION 4.01. Advances. 79 SECTION 4.02. Priorities of Distribution. 80 SECTION 4.03. [Reserved]. 84 SECTION 4.04. [Reserved]. 84 SECTION 4.05. [Reserved]. 84 SECTION 4.06. Monthly Statements to Certificateholders. 84 SECTION 4.07. Determination of Pass-Through Rates for COFI Certificates. 85 SECTION 4.08. Determination of Pass-Through Rates for LIBOR Certificates. 86 SECTION 4.09. Determination of MTA. 87 SECTION 4.10. [Reserved]. 88 ARTICLE V THE CERTIFICATES SECTION 5.01. The Certificates. 89 SECTION 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. 90 SECTION 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. 95 SECTION 5.04. Persons Deemed Owners. 95 SECTION 5.05. Access to List of Certificateholders’ Names and Addresses. 95 SECTION 5.06. Maintenance of Office or Agency. 96 ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER SECTION 6.01. Respective Liabilities of the Depositor and the Master Servicer. 97 SECTION 6.02. Merger or Consolidation of the Depositor or the Master Servicer. 97 SECTION 6.03. Limitation on Liability of the Depositor, the Sellers, the Master Servicer, the NIM Insurer and Others. 97 SECTION 6.04. Limitation on Resignation of Master Servicer. 98 ARTICLE VII DEFAULT SECTION 7.01. Events of Default. 99 SECTION 7.02. Trustee to Act; Appointment of Successor. 101 SECTION 7.03. Notification to Certificateholders. 102 ii ARTICLE VIII CONCERNING THE TRUSTEE SECTION 8.01. Duties of Trustee. 103 SECTION 8.02. Certain Matters Affecting the Trustee. 104 SECTION 8.03. Trustee Not Liable for Certificates or Mortgage Loans. 105 SECTION 8.04. Trustee May Own Certificates. 105 SECTION 8.05. Trustee’s Fees and Expenses. 105 SECTION 8.06. Eligibility Requirements for Trustee. 106 SECTION 8.07. Resignation and Removal of Trustee. 106 SECTION 8.08. Successor Trustee. 107 SECTION 8.09. Merger or Consolidation of Trustee. 108 SECTION 8.10. Appointment of Co-Trustee or Separate Trustee. 108 SECTION 8.11. Tax Matters. 110 SECTION 8.12. Monitoring of Significance Percentage. 112 ARTICLE IX TERMINATION SECTION 9.01. Termination upon Liquidation or Purchase of all Mortgage Loans. 113 SECTION 9.02. Final Distribution on the Certificates. 114 SECTION 9.03. Additional Termination Requirements. 115 ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. Amendment. 116 SECTION 10.02. Recordation of Agreement; Counterparts. 117 SECTION 10.03. Governing Law. 118 SECTION 10.04. Intention of Parties. 118 SECTION 10.05. Notices. 119 SECTION 10.06. Severability of Provisions. 121 SECTION 10.07. Assignment. 121 SECTION 10.08. Limitation on Rights of Certificateholders. 121 SECTION 10.09. Inspection and Audit Rights. 122 SECTION 10.10. Certificates Nonassessable and Fully Paid. 122 SECTION 10.11. [Reserved]. 122 SECTION 10.12. Protection of Assets. 122 SECTION 10.13. Rights of the NIM Insurer. 122 SECTION 10.14. Rights of the Counterparty. 123 ARTICLE XI EXCHANGE ACT REPORTING SECTION 11.01. Filing Obligations. 124 SECTION 11.02. Form 10-D Filings. 124 SECTION 11.03. Form 8-K Filings. 125 SECTION 11.04. Form 10-K Filings. 125 SECTION 11.05. Sarbanes-Oxley Certification. 126 SECTION 11.06. Form 15 Filing. 126 SECTION 11.07. Report on Assessment of Compliance and Attestation. 126 iii SECTION 11.08. Use of Subservicers and Subcontractors. 128 SECTION 11.09. Amendments. 129 SECTION 11.10. Reconciliation of Accounts. 129 SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II-A: Representations and Warranties of Countrywide S-II-A-1 Schedule II-B: Representations and Warranties of Park Granada S-II-B-1 Schedule II-C: Representations and Warranties of Park Monaco S-II-C-1 Schedule II-D: Representations and Warranties of Park Sienna S-II-D-1 Schedule III-A: Representations and Warranties of Countrywide as to all of the Mortgage Loans S-III-A-1 Schedule III-B: Representations and Warranties of Countrywide as to the Countrywide Mortgage Loans S-III-B-1 Schedule III-C: Representations and Warranties of Park Granada as to the Park Granada Mortgage Loans S-III-C-1 Schedule III-D: Representations and Warranties of Park Monaco as to the Park Monaco Mortgage Loans S-III-D-1 Schedule III-E: Representations and Warranties of Park Sienna as to the Park Sienna Mortgage Loans S-III-E-1 Schedule IV: Representations and Warranties of the Master Servicer S-IV-1 Schedule V: Principal Balance Schedules [if applicable] S-V-1 Schedule VI: Form of Monthly Master Servicer Report S-VI-1 EXHIBITS Exhibit A: Form of Senior Certificate (excluding Class A-R and Notional Amount Certificates) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C-1: Form of Class A-R Certificate C-1-1 Exhibit C-2: Form of Class P Certificate C-2-1 Exhibit C-3: Form of Class C Certificate C-3-1 Exhibit C-4: [Reserved] C-4-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F: Form of Initial Certification of Trustee F-1 Exhibit G: Form of Delay Delivery Certification of Trustee G-1 Exhibit H: Form of Final Certification of Trustee H-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J-1: Form of Transferor Certificate (Residual) J-1-1 Exhibit J-2: Form of Transferor Certificate (Private) J-2-1 Exhibit K: Form of Investment Letter (Non-Rule 144A) K-1 Exhibit L-1: Form of Rule 144A Letter L-1-1 Exhibit L-2: Form of ERISA Letter (Covered Certificates) L-2-1 Exhibit M: Form of Request for Release (for Trustee) M-1 iv Exhibit N: Form of Request for Release of Documents (Mortgage Loan) Paid in Full, Repurchased and Replaced) N-1 Exhibit O: [Reserved] O-1 Exhibit P: [Reserved] P-1 Exhibit Q: Standard & Poor’s LEVELS® Version 6.0 Glossary Revised, Appendix E Q-1 Exhibit R-1: Form of Swap Contract R-1-1 Exhibit R-2: Form of Corridor Contract R-2-1 Exhibit S-1: [Reserved] S-1-1 Exhibit S-2: [Reserved] S-2-1 Exhibit T: Form of Officer’s Certificate with respect to Prepayments. T-1 Exhibit U: Form of Monthly Statement U-1 Exhibit V-1: Form of Performance Certification (Subservicer) V-1-1 Exhibit V-2: Form of Performance Certification (Trustee) V-2-1 Exhibit W: Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement W-1 Exhibit X: List of Item 1119 Parties X-1 Exhibit Y: Form of Sarbanes-Oxley Certification (Replacement of Master Servicer) Y-1 v THIS POOLING AND SERVICING AGREEMENT, dated as of June 1, 2007, among CWALT, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC. (“Countrywide”), a New York corporation, as a seller (a “Seller”), PARK GRANADA LLC (“Park Granada”), a Delaware limited liability company, as a seller (a “Seller”), PARK MONACO INC. (“Park Monaco”), a Delaware corporation, as a seller (a “Seller”), PARK SIENNA LLC (“Park Sienna”), a Delaware limited liability company, as a seller (a “Seller”), COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the “Master Servicer”), and THE BANK OF NEW YORK, a banking corporation organized under the laws of the State of New York, as trustee (the “Trustee”). WITNESSETH THAT In consideration of the mutual agreements contained in this Agreement, the parties to this Agreement agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. The Trust Fund (excluding the Carryover Reserve Fund) for federal income tax purposes will consist of three REMICs (the “Swap-IO REMIC,” the “ Strip REMIC” and the “Master REMIC”).Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions. The Class A-R Certificate will represent ownership of the sole class of residual interest in each of the Swap-IO REMIC, the Strip REMIC and the Master REMIC.The Master REMIC will hold as assets the several classes of uncertificated Strip REMIC Interests (other than the STR-A-R Interest).Each Strip REMIC Interest (other than the STR-A-R Interest) is hereby designated as a regular interest in the Strip REMIC.The Strip REMIC will hold as assets the several classes of uncertificated Swap-IO REMIC Interests (other than the SWR-A-R Interest). Each Swap-IO REMIC Interest (other than the SWR-A-R Interest) is hereby designated as a regular interest in the Swap-IO REMIC.The Swap-IO REMIC will hold as assets all property of the Trust Fund (excluding the Carryover Reserve Fund).The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date. The Supplemental Interest Trust, the Derivative Agreements and the Derivative Account will not constitute any part of any REMIC. SWAP-IO REMIC: The Swap-IO REMIC Interests will have the principal balances and pass-through rates as set forth below: SWAP-IO REMIC Interests Initial Principal Balance(1) Pass-Through Rate SWR-1A $4,602,742.80 (2) SWR-1B $4,602,742.80 (3) SWR-2A $4,885,800.28 (2) SWR-2B $4,885,800.28 (3) SWR-3A $5,161,804.82 (2) SWR-3B $5,161,804.82 (3) SWR-4A $5,427,324.36 (2) SWR-4B $5,427,324.36 (3) SWR-5A $5,684,145.54 (2) SWR-5B $5,684,145.54 (3) SWR-6A $5,928,503.31 (2) SWR-6B $5,928,503.31 (3) SWR-7A $6,162,393.13 (2) SWR-7B $6,162,393.13 (3) SWR-8A $6,384,628.10 (2) SWR-8B $6,384,628.10 (3) SWR-9A $6,594,700.76 (2) SWR-9B $6,594,700.76 (3) SWR-10A $6,792,807.07 (2) SWR-10B $6,792,807.07 (3) SWR-11A $6,976,187.38 (2) SWR-11B $6,976,187.38 (3) SWR-12A $7,146,393.84 (2) SWR-12B $7,146,393.84 (3) SWR-13A $7,300,586.70 (2) SWR-13B $7,300,586.70 (3) SWR-14A $7,441,316.43 (2) SWR-14B $7,441,316.43 (3) SWR-15A $7,565,679.84 (2) SWR-15B $7,565,679.84 (3) SWR-16A $7,674,970.93 (2) SWR-16B $7,674,970.93 (3) SWR-17A $7,769,669.90 (2) SWR-17B $7,769,669.90 (3) SWR-18A $7,846,850.88 (2) SWR-18B $7,846,850.88 (3) SWR-19A $7,908,400.56 (2) SWR-19B $7,908,400.56 (3) SWR-20A $7,953,683.60 (2) SWR-20B $7,953,683.60 (3) SWR-21A $7,981,353.26 (2) SWR-21B $7,981,353.26 (3) SWR-22A $7,986,237.66 (2) SWR-22B $7,986,237.66 (3) SWR-23A $7,955,588.70 (2) SWR-23B $7,955,588.70 (3) SWR-24A $7,859,240.31 (2) SWR-24B $7,859,240.31 (3) SWR-25A $110,940,978.74 (2) SWR-25B $110,940,978.74 (3) SWR-26A $3,819,929.19 (2) SWR-26B $3,819,929.19 (3) SWR-27A $3,723,825.29 (2) SWR-27B $3,723,825.29 (3) SWR-28A $3,631,326.63 (2) SWR-28B $3,631,326.63 (3) SWR-29A $3,543,601.89 (2) SWR-29B $3,543,601.89 (3) SWR-30A $3,459,672.97 (2) SWR-30B $3,459,672.97 (3) SWR-31A $3,388,265.77 (2) SWR-31B $3,388,265.77 (3) SWR-32A $3,345,737.76 (2) SWR-32B $3,345,737.76 (3) SWR-33A $3,304,120.86 (2) SWR-33B $3,304,120.86 (3) SWR-34A $3,280,473.36 (2) SWR-34B $3,280,473.36 (3) SWR-35A $3,256,292.22 (2) SWR-35B $3,256,292.22 (3) SWR-36A $3,170,010.04 (2) SWR-36B $3,170,010.04 (3) SWR-37A $40,804,952.79 (2) SWR-37B $40,804,952.79 (3) SWR-38A $1,166,757.41 (2) SWR-38B $1,166,757.41 (3) SWR-39A $1,133,315.76 (2) SWR-39B $1,133,315.76 (3) SWR-40A $1,100,270.82 (2) SWR-40B $1,100,270.82 (3) SWR-41A $1,067,558.24 (2) SWR-41B $1,067,558.24 (3) SWR-42A $1,035,368.48 (2) SWR-42B $1,035,368.48 (3) SWR-43A $1,003,530.56 (2) SWR-43B $1,003,530.56 (3) SWR-44A $971,999.43 (2) SWR-44B $971,999.43 (3) SWR-45A $940,941.38 (2) SWR-45B $940,941.38 (3) SWR-46A $910,131.02 (2) SWR-46B $910,131.02 (3) SWR-47A $879,418.14 (2) SWR-47B $879,418.14 (3) SWR-48A $848,236.95 (2) SWR-48B $848,236.95 (3) SWR-49A $13,926,853.50 (2) SWR-49B $13,926,853.50 (3) SWR-50A $196,222.36 (2) SWR-50B $196,222.36 (3) SWR-51A $188,580.51 (2) SWR-51B $188,580.51 (3) SWR-52A $181,505.57 (2) SWR-52B $181,505.57 (3) SWR-53A $175,474.20 (2) SWR-53B $175,474.20 (3) SWR-54A $170,607.47 (2) SWR-54B $170,607.47 (3) SWR-55A $170,249.08 (2) SWR-55B $170,249.08 (3) SWR-56A $181,506.43 (2) SWR-56B $181,506.43 (3) SWR-57A $212,253.69 (2) SWR-57B $212,253.69 (3) SWR-58A $248,687.63 (2) SWR-58B $248,687.63 (3) SWR-59A $283,135.86 (2) SWR-59B $283,135.86 (3) SWR-60A $284,606.29 (2) SWR-60B $284,606.29 (3) SWR-61A $2,077,525.29 (2) SWR-61B $2,077,525.29 (3) SWR-Support (4) (5) SWR-P $100.00 (6) SW-A-R (7) (7) (1) Scheduled principal, prepayments and Realized Losses will be allocated first, to the SWR-Support Interest and second, to the numbered classes sequentially (from lowest to highest).Amounts so allocated to a numbered class shall be further allocated among the “A” and “B” components of such numbered class pro-rata until the entire class is reduced to zero. 2 (2) Prior to the 62nd Distribution Date, a rate equal to twice the Pool Tax Cap less 10.70% per annum but not less than 0%.On and after the 62nd Distribution Date a rate equal to the Pool Tax Cap.The “Pool Tax Cap” means the weighted average of the Adjusted Net Mortgage Rates of all the Mortgage Loans. (3) Prior to the 62nd Distribution Date, a rate equal to the lesser of (i) 10.70% per annum and (ii) twice the Pool Tax Cap.On and after the 62nd Distribution Date, a rate equal to the Pool Tax Cap. (4) On the Closing Date and on each Distribution Date, following the allocation of Principal Amounts and Realized Losses, the principal balance in respect of the SWR-Support Interest will equal the excess of the principal balance of the Mortgage Loans (as of the end of the Due Period, reduced by principal prepayments received after the Due Period that are to be distributed on the Distribution Date related to the Due Period) over the principal balance in respect of the remaining Swap-IO REMIC Interests other than the SWR-P and the SWR-A-R Interests. (5) A rate equal to the Pool Tax Cap. (6) On each Distribution Date the Class SWR-P Interest is entitled to all Prepayment Charges collected with respect to the Mortgage Loans.It pays no interest. (7) The Class SW-A-R Interest is the sole class of residual interest in the Swap-IO REMIC.It has no principal balance and pays no principal or interest. On each Distribution Date, the Available Funds shall be payable with respect to the Swap-IO REMIC Interests in the following manner: (1)Interest.Interest is to be distributed with respect to each Swap-IO REMIC Interest at the rate, or according to the formulas, described above. (2)Principal.Principal Distribution Amounts shall be allocated among the Swap-IO REMIC Interests as described above. (3)Prepayment Penalties.All Prepayment Charges are allocated to the SWR-P Interest. STRIP REMIC: The Strip REMIC Regular Interests will have the principal balances, pass-through rates and corresponding Classes of Certificates as set forth in the following table: 3 STRIP REMIC Interests Initial Principal Balance Pass-Through Rate Corresponding Class of Certificates STR-A-1 (1) (2) Class A-1 STR-A-2 (1) (2) Class A-2 STR-A-3 (1) (2) Class A-3 STR-A-4 (1) (2) Class A-4 STR-A-5 (1) (2) Class A-5 STR-M-1 (1) (2) Class M-1 STR-M-2 (1) (2) Class M-2 STR-M-3 (1) (2) Class M-3 STR-M-4 (1) (2) Class M-4 STR-M-5 (1) (2) Class M-5 STR-M-6 (1) (2) Class M-6 STR-M-7 (1) (2) Class M-7 STR-M-8 (1) (2) Class M-8 STR-$100 $100 (3) Class A-R STR-C-OC (4) (2) N/A STR-C-Swap-IO (5) (5) N/A STR-P $100 (6) Class P STR-A-R (7) (7) N/A (1) This Strip REMIC Interest has a principal balance that is initially equal to 100% of its corresponding Certificate Class issued by the Master REMIC.Principal payments, both scheduled and prepaid, Realized Losses and Subsequent Recoveries attributable to the SWAP-IO REMIC Interests held by the Strip REMIC will be allocated to this class to maintain its size relative to its corresponding Certificate Class. (2) On each Distribution Date, the pass through rate will equal the “Strip REMIC Cap.”The Strip REMIC Cap will equal the weighted average of the pass through rates of the Swap-IO REMIC Interests (other than the Class SWR-P and Class SWR-A-R Interests) treating each “B” Interest the cardinal number of which (for example, SWR-1B, SWR-2B, SWR-3B, etc.) is not less than the ordinal number of the Distribution Date (first Distribution Date, second Distribution Date, third Distribution Date, etc., ) as capped at a rate equal to the product of (i) 2 and (ii) LIBOR. (3) This Strip REMIC Interest pays no interest. (4) This Strip REMIC Interest has a principal balance that is initially equal to 100% of the Overcollateralized Amount.Principal payments, both scheduled and prepaid, Realized Losses and Subsequent Recoveries attributable to the Swap-IO REMIC Interests held by the Strip REMIC will be allocated to this class to maintain its size relative to the Overcollateralized Amount. 4 (5) For each Distribution Date, the STR-C-Swap-IO Interest is entitled to receive from each Swap REMIC “B” Interest the cardinal number of which (for example, SWR-1B, SWR-2B, SWR-3B, etc.) is not less than the ordinal number of the Distribution Date (first Distribution Date, second Distribution Date, third Distribution Date, etc.) the interest accruing on such interest in excess of a per annum rate equal to the product of (i) 2 and (ii) LIBOR. (6) The STR-P Interest is entitled to all amounts payable with respect to the SWR-P Interest.It pays no interest. (7) The STR-A-R Interest is the sole class of residual interest in the Strip REMIC.It has no principal balance and pays no principal or interest. On each Distribution Date, the Interest Funds and the Principal Distribution Amount payable with respect to the Swap-IO Interests shall be payable with respect to the Strip REMIC Interests in the following manner: (1)Interest.Interest is to be distributed with respect to each Strip REMIC Interest at the rate, or according to the formulas, described above. (2)Principal.Principal Distribution Amounts shall be allocated among the Strip REMICInterests as described above. (3)Prepayment Penalties.All Prepayment Charges are allocated to the STR-P Interest. Master REMIC: The Master REMIC Certificates will have the original Class Certificate Balances and Pass-Through Rates as set forth in the following table: Class Original Class Certificate Balance Pass-Through Rate Class A-1 $597,713,000 (1) Class A-2 $61,155,000 (1) Class A-3 $51,489,000 (1) Class A-4 $22,500,000 (1) Class A-5 $81,429,000 (1) Class M-1 $16,146,000 (1) Class M-2 $7,418,000 (1) Class M-3 $5,673,000 (1) Class M-4 $4,364,000 (1) Class M-5 $4,364,000 (1) Class M-6 $5,673,000 (1) Class M-7 $5,237,000 (1) Class M-8 $6,547,000 (1) Class C (2) (3) Class P $100 (4) Class A-R $100 (5) 5 (1) The Certificates will accrue interest at the related Pass-Through Rates identified in this Agreement.For federal income tax purposes, including the computation of the Class C Distributable Amount and entitlement to Net Rate Carryover, the Pass-Through Rate in respect of each Senior Certificate (other than the Class A-R Certificates) and Subordinated Certificate will be subject to a cap equal to the Strip REMIC Cap rather than the Net Rate Cap. (2) For federal income tax purposes, the Class C Certificates will be treated as having a Class Certificate Balance equal to the Overcollateralized Amount. (3) For each Accrual Period the Class C Certificates are entitled to an amount (the “Class C Distributable Amount”) equal to the sum of (a) the interest payable on the STR-C-Swap-IO Interest, (b) the interest payable on the STR-C-OC Interest and (c) a specified portion of the interest payable on the Strip REMIC Regular Interests (other than the STR-$100, STR-C-Swap-IO and STR-C-OC Interests) equal to the excess of the Pool Tax Cap over the weighted average interest rate of the Strip REMIC Regular Interests (other than the STR-$100, STR-C and STR-P Interests) with each such Class subject to a cap and a floor equal to the Pass-Through Rate of the Corresponding Master REMIC Class.The Pass-Through Rate of the Class C Certificates shall be a rate sufficient to entitle it to an amount equal to all interest accrued on the Mortgage Loans less the interest accrued on the other interests issued by the Master REMIC.The Class C Distributable Amount for any Distribution Date is payable from current interest on the Mortgage Loans and any Overcollateralization Reduction Amount for that Distribution Date. (4) For each Distribution Date the Class P Certificates are entitled to all Prepayment Charges distributed with respect to the STR-P Interest. (5) The Class A-R Certificates represent the sole class of residual interest in each REMIC created hereunder.The Class A-R Certificates are not entitled to distributions of interest. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on REMIC regular interests, without creating any shortfall—actual or potential (other than for credit losses)— to any REMIC regular interest. It is not intended that the Class A-R Certificates be entitled to any cash flows pursuant to this Agreement except as provided in Section 4.02(b) hereunder. 6 Set forth below are designations of Classes or Components of Certificates and other defined terms to the categories used in this Agreement: Accretion Directed Certificates. None. Accretion Directed Components. None. Accrual Certificates. None. Accrual Components. None. Book-Entry Certificates. All Classes of Certificates other than the Physical Certificates. COFI Certificates. None. Component Certificates. None. Components. None. Delay Certificates. All interest-bearing Classes of Certificates other than the Non-Delay Certificates, if any. ERISA-Restricted Certificates. The Residual Certificates and the Private Certificates; and any Certificate of a Class that does not or no longer has a rating of BBB- or its equivalent, or better from at least one Rating Agency. Floating Rate Certificates. The LIBOR Certificates. Inverse Floating Rate Certificates. None. LIBOR Certificates. The Senior LIBOR Certificates and the Subordinated Certificates. MTA Certificates. None. Non-Delay Certificates. The LIBOR Certificates. Notional Amount Certificates. None. Offered Certificates. All Classes of Certificates other than the Private Certificates. 7 Physical Certificates. The Private Certificates and the Residual Certificates. Planned Principal Classes None. Planned Principal Components None. Principal Only Certificates. None. Private Certificates. The Class C and Class P Certificates. Rating Agencies. S&P, Moody’s and Fitch. Regular Certificates. All Classes of Certificates, other than the Residual Certificates. Residual Certificates. The Class A-R Certificates. Scheduled Principal Classes. None. Senior Certificates. The Class A-1, Class A-2, Class A-3, Class A-4, Class A-5 and Class A-R Certificates. Senior LIBOR Certificates. The Class A-1, Class A-2, Class A-3, Class A-4 and Class A-5 Certificates. Subordinated Certificates. The Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7 and Class M-8 Certificates. Targeted Principal Classes. None. Underwriter. Banc of America Securities LLC. With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions in this Agreement relating solely to such designations shall be of no force or effect, and any calculations in this Agreement incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions in this Agreement relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. 8 ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: Account:Any Escrow Account, the Certificate Account, the Distribution Account, the Carryover Reserve Fund, the Derivative Account or any other account related to the Trust Fund or the Mortgage Loans. Accretion Directed Classes:As specified in the Preliminary Statement. Accrual Period:With respect to any Distribution Date and each Class of Non-Delay Certificates, the period commencing on the immediately preceding Distribution Date (or, in the case of the first Distribution Date, the Closing Date) and ending on the day immediately preceding such Distribution Date.With respect to any Distribution Date and each Class of Delay Certificates and the Class C Certificates, the calendar month preceding the month in which such Distribution Date occurs. Additional Designated Information:As defined in Section 11.02. Adjusted Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the Master Servicing Fee Rate. Adjusted Net Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the Expense Fee Rate. Adjusted Replacement Upfront Amount:As defined in Section 3.19. Adjustment Date:A date specified in each Mortgage Note as a date on which the Mortgage Rate on the related Mortgage Loan will be adjusted. Advance:The payment required to be made by the Master Servicer with respect to any Distribution Date pursuant to Section 4.01, the amount of any such payment being equal to the aggregate of payments of principal and interest (net of the Master Servicing Fee) on the Mortgage Loans that were due on the related Due Date and not received by the Master Servicer as of the close of business on the related Determination Date, together with an amount equivalent to interest on each Mortgage Loan as to which the related Mortgaged Property is an REO Property, net of any net income from such REO Property, less the aggregate amount of any such delinquent payments that the Master Servicer has determined would constitute a Nonrecoverable Advance if advanced. Agreement:This Pooling and Servicing Agreement and all amendments or supplements this Pooling and Servicing Agreement. Amount Held for Future Distribution:As to any Distribution Date, the aggregate amount held in the Certificate Account at the close of business on the related Determination Date on account of (i) Principal Prepayments received after the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries received in the month of such Distribution Date and (ii) all Scheduled Payments due after the related Due Date. 9 Applied Realized Loss Amount:With respect to any Distribution Date and the Offered Certificates, the sum of the Realized Losses which are to be applied in reduction of the Class Certificate Balance of any such Class of Certificates pursuant to this Agreement, which shall equal the amount, if any, by which the aggregate Class Certificate Balance of the Offered Certificates (after all distributions of principal on such Distribution Date) exceeds the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the month in which such Distribution Date occurs (after giving effect to Principal Prepayments receivedin the related Prepayment Period). Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be: (i) with respect to a Mortgage Loan other than a Refinancing Mortgage Loan, the lesser of (a) the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b) the sale price of the Mortgaged Property at the time of the origination of such Mortgage Loan; (ii) with respect to a Refinancing Mortgage Loan other than a Streamlined Documentation Mortgage Loan, the value of the Mortgaged Property based upon the appraisal made-at the time of the origination of such Refinancing Mortgage Loan; and (iii) with respect to a Streamlined Documentation Mortgage Loan, (a) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was 80% or less and the loan amount of the new mortgage loan is $650,000 or less, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of the Original Mortgage Loan and (b) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was greater than 80% or the loan amount of the new mortgage loan being originated is greater than $650,000, the value of the Mortgaged Property based upon the appraisal (which may be a drive-by appraisal) made at the time of the origination of such Streamlined Documentation Mortgage Loan. Available Funds:As to any Distribution Date, the sum of (a) the aggregate amount held in the Certificate Account at the close of business on the related Determination Date, including any Subsequent Recoveries, net of the Amount Held for Future Distribution and net of Prepayment Charges and amounts permitted to be withdrawn from the Certificate Account pursuant to clauses (i) - (viii) of Section 3.08(a) and amounts permitted to be withdrawn from the Distribution Account pursuant to clauses (i) - (iii) of Section 3.08(b), (b) the amount of the Advance and (c) in connection with Defective Mortgage Loans, as applicable, the aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited on the related Distribution Account Deposit Date.The Holders of the Class P Certificates will be entitled to all Prepayment Charges received on the Mortgage Loans and such amounts will not be available for distribution to the Holders of any other Class of Certificates. Bankruptcy Code:The United States Bankruptcy Reform Act of 1978, as amended. Benefit Plan Opinion:As defined in Section 5.02(b). Book-Entry Certificates:As specified in the Preliminary Statement. 10 Business Day:Any day other than (i) a Saturday or a Sunday or (ii) a day on which banking institutions in the City of New York, New York, or the States of California or Texas or the city in which the Corporate Trust Office of the Trustee is located are authorized or obligated by law or executive order to be closed. Capitalized Interest Account:Not applicable. Carryover Reserve Fund:The separate Eligible Account created and initially maintained by the Trustee pursuant to Section 3.05(g) in the name of the Trustee for the benefit of the Holders of the LIBOR Certificates and designated “The Bank of New York in trust for registered holders of CWALT, Inc., Alternative Loan Trust 2007-HY6, Mortgage Pass-Through Certificates, Series 2007-HY6.”Funds in the Carryover Reserve Fund shall be held in trust for the Holders of the LIBOR Certificates for the uses and purposes set forth in this Agreement. Certificate:Any one of the Certificates executed by the Trustee in substantially the forms attached this Agreement as exhibits. Certificate Account:The separate Eligible Account or Accounts created and maintained by the Master Servicer pursuant to Section 3.05 with a depository institution, initially Countrywide Bank, FSB, in the name of the Master Servicer for the benefit of the Trustee on behalf of Certificateholders and designated “Countrywide Home Loans Servicing LP in trust for the registered holders of Alternative Loan Trust 2007-HY6, Mortgage Pass-Through Certificates Series 2007-HY6.” Certificate Balance:With respect to any Certificate (other than the Class C Certificates) at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled under this Agreement, such amount being equal to the Denomination of that Certificate (A) plus any increase to the Certificate Balance of such Certificate pursuant to Section 4.02 due to the receipt of Subsequent Recoveries and (B) minus the sum of (i) all distributions of principal previously made with respect to that Certificate and (ii) any Applied Realized Loss Amounts allocated to such Certificate on previous Distribution Dates pursuant to Section 4.02 without duplication. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of such Book-Entry Certificate.For the purposes of this Agreement, in order for a Certificate Owner to enforce any of its rights under this Agreement, it shall first have to provide evidence of its beneficial ownership interest in a Certificate that is reasonably satisfactory to the Trustee, the Depositor, and/or the Master Servicer, as applicable. Certificate Register:The register maintained pursuant to Section 5.02. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor shall be deemed not to be Outstanding and the Percentage Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Percentage Interests necessary to effect such consent has been obtained; provided, however, that if any such Person (including the Depositor) owns 100% of the Percentage Interests evidenced by a Class of Certificates, such Certificates shall be deemed to be Outstanding for purposes of any provision of this Agreement (other than the second sentence of Section 10.01) that requires the consent of the Holders of Certificates of a particular Class as a condition to the taking of any action under this Agreement.The Trustee is entitled to rely conclusively on a certification of the Depositor or any affiliate of the Depositor in determining which Certificates are registered in the name of an affiliate of the Depositor. 11 Certification Party:As defined in Section 11.05. Certifying Person:As defined in Section 11.05. Class:All Certificates bearing the same class designation as set forth in the Preliminary Statement. Class C Distributable Amount:As defined in the Preliminary Statement. Class Certificate Balance:With respect to any Class of Certificates (other than the Class C Certificates) and as to any date of determination, the aggregate of the Certificate Balances of all Certificates of such Class as of such date.The Class C Certificates do not have a Class Certificate Balance. Class P Certificate:Any Certificate designated as a “Class P Certificate” on the face thereof, in the form of Exhibit C-2 hereto, representing the right to distributions as set forth herein. Class P Principal Distribution Date:The first Distribution Date that occurs after the end of the latest Prepayment Charge Period for the Mortgage Loans that have a Prepayment Charge. Closing Date:June 29, 2007. Code:The Internal Revenue Code of 1986, including any successor or amendatory provisions. COFI:The Monthly Weighted Average Cost of Funds Index for the Eleventh District Savings Institutions published by the Federal Home Loan Bank of San Francisco. COFI Certificates:As specified in the Preliminary Statement. Commission:The U.S. Securities and Exchange Commission. Compensating Interest:As to any Distribution Date, an amount equal to the product of 50% and the aggregate Master Servicing Fee payable to the Master Servicer for that Distribution Date. Component:As specified in the Preliminary Statement. Component Balance:Not applicable. Component Certificates:As specified in the Preliminary Statement. 12 Component Notional Amount:Not applicable. Confirmation:With respect to the Swap Contract, the confirmation (reference # D16331647) with a trade date of June 25, 2007, evidencing a transaction between the Counterparty and the Supplemental Interest Trustee.With respect to the Corridor Contract, the confirmation (reference # IRG16331656.2A/2B) with a trade date of June 25, 2007, evidencing a transaction between the Counterparty and the Supplemental Interest Trustee. Coop Shares: Shares issued by a Cooperative Corporation. Cooperative Corporation: The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and which governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under Section216 of the Code. Cooperative Loan: Any Mortgage Loan secured by Coop Shares and a Proprietary Lease. Cooperative Property: The real property and improvements owned by the Cooperative Corporation, including the allocation of individual dwelling units to the holders of the Coop Shares of the Cooperative Corporation. Cooperative Unit: A single family dwelling located in a Cooperative Property. Corporate Trust Office:The designated office of the Trustee in the State of New York at which at any particular time its corporate trust business with respect to this Agreement shall be administered, which office at the date of the execution of this Agreement is located at 101 Barclay Street, 4W, New York, New York 10286 (Attn:Mortgage-Backed Securities Group, CWALT, Inc. Series 2007-HY6), facsimile no. (212) 815-3986, and which is the address to which notices to and correspondence with the Trustee should be directed. Corridor Contract:The transaction evidenced by the Confirmation and subject to the ISDA Master Agreement, a form of which is attached hereto as Exhibit R-2. Corridor Contract Termination Date:June 25, 2017. Corridor Termination Payment:The payment payable by the Counterparty under the ISDA Master Agreement due to an early termination of the Corridor Contract. Counterparty:The Royal Bank of Scotland plc and its successors. Counterparty Trigger Event:Either (i) an “Event of Default” under the ISDA Master Agreement with respect to which the Counterparty is the sole “Defaulting Party” (as defined in the ISDA Master Agreement) or (ii) a “Termination Event” (other than an Illegality or a Tax Event (as such terms are defined in the ISDA Master Agreement)) or “Additional Termination Event” under the ISDA Master Agreement with respect to which the Counterparty is the sole “Affected Party” (as defined in the ISDA Master Agreement). 13 Countrywide:Countrywide Home Loans, Inc., a New York corporation and its successors and assigns, in its capacity as the seller of the Countrywide Mortgage Loans to the Depositor. Countrywide Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Countrywide is the applicable Seller. Countrywide Servicing: Countrywide Home Loans Servicing LP, a Texas limited partnership and its successors and assigns. Covered Certificates:The LIBOR Certificates. Cumulative Loss Trigger Event: With respect to a Distribution Date on or after the Stepdown Date, the aggregate amount of Realized Losses on the Mortgage Loans from (and including) the Cut-off Date to (and including) the related Due Date (reduced by the aggregate amount of Subsequent Recoveries received from the Cut-off Date through the Prepayment Period related to that Due Date) exceeds the applicable percentage, for such Distribution Date, of the Cut-off Date Pool Principal Balance, as set forth below: Distribution Date Percentage July 2009 – June 2010 0.25% with respect to July 2009, plus an additional 1/12thof 0.35% for each month thereafter through June 2010 July 2010 – June 2011 0.60% with respect to July 2010, plus an additional 1/12thof 0.40% for each month thereafter through June 2011 July 2011 – June 2012 1.00% with respect to July 2011, plus an additional 1/12thof 0.45% for each month thereafter through June 2012 July 2012 – June 2013 1.45% with respect to July 2012, plus an additional 1/12thof 0.25% for each month thereafter through June 2013 July 2013 and thereafter 1.70% Current Interest:With respect to each Class of LIBOR Certificates and each Distribution Date, the interest accrued at the applicable Pass-Through Rate for the applicable Accrual Period on the Class Certificate Balance of such Class immediately prior to such Distribution Date.All calculations of interest on the Non-Delay Certificates will be made on the basis of the actual number of days elapsed in the related Accrual Period and on a 360-day year.All calculations of interest on the Delay Certificates and the Class C Certificates will be made on the basis of a 360-day year consisting of twelve 30-day months. 14 Cut-off Date:As to any Mortgage Loan, the later of the date of origination of that Mortgage Loan and June 1, 2007. Cut-off Date Pool Principal Balance:$872,761,212.86. Cut-off Date Principal Balance:As to any Mortgage Loan, the Stated Principal Balance thereof as of the close of business on the Cut-off Date. Debt Service Reduction:With respect to any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for such Mortgage Loan that became final and non-appealable, except such a reduction resulting from a Deficient Valuation or any reduction that results in a permanent forgiveness of principal. Defective Mortgage Loan:Any Mortgage Loan that is required to be repurchased pursuant to Section 2.02 or 2.03. Deficient Valuation:With respect to any Mortgage Loan, a valuation by a court of competent jurisdiction of the Mortgaged Property in an amount less than the then-outstanding indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of such court which is final and non-appealable in a proceeding under the Bankruptcy Code. Definitive Certificates:Any Certificate evidenced by a Physical Certificate and any Certificate issued in lieu of a Book-Entry Certificate pursuant to Section5.02(e). Delay Certificates: As specified in the Preliminary Statement. Delay Delivery Certification:As defined in Section 2.02(a). Delay Delivery Mortgage Loans:The Mortgage Loans for which all or a portion of a related Mortgage File is not delivered to the Trustee on the Closing Date.With respect to up to 50% of the Mortgage Loans, the Depositor may deliver all or a portion of each related Mortgage File to the Trustee not later than thirty days after the Closing Date.To the extent that Countrywide Servicing shall be in possession of any Mortgage Files with respect to any Delay Delivery Mortgage Loan, until delivery of such Mortgage File to the Trustee as provided in Section 2.01, Countrywide Servicing shall hold such files as Master Servicer hereunder, as agent and in trust for the Trustee. Deleted Mortgage Loan:As defined in Section 2.03(c). Delinquency Trigger Event: With respect to a Distribution Date on or after the Stepdown Date, the Rolling Sixty-Day Delinquency Rate for the outstanding Mortgage Loans equals or exceeds the product of (i) 40.00% and (ii) the Senior Enhancement Percentage for such Distribution Date. Denomination:With respect to each Certificate, the amount set forth on the face of that Certificate as the “Initial Certificate Balance of this Certificate” or the “Initial Notional Amount of this Certificate” or, if neither of the foregoing, the Percentage Interest appearing on the face thereof. 15 Derivative Account:The separate Eligible Account created and initially maintained by the Supplemental Interest Trustee pursuant to Section 3.05(h). Derivative Agreement:Each of the Swap Contract and the Corridor Contract. Derivative Agreements:Collectively, the Swap Contract and the Corridor Contract. Depositor:CWALT, Inc., a Delaware corporation, or its successor in interest. Depository:The initial Depository shall be The Depository Trust Company, the nominee of which is CEDE & Co., as the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York. Depository Participant:A broker, dealer, bank or other financial institution or other Person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Determination Date:As to any Distribution Date, the 22nd day of each month or, if such 22nd day is not a Business Day, the next preceding Business Day; provided, however, that if such 22nd day or such Business Day, whichever is applicable, is less than two Business Days prior to the related Distribution Date, the Determination Date shall be the first Business Day that is two Business Days preceding such Distribution Date. Distribution Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section 3.05(d) in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York in trust for registered holders of Alternative Loan Trust 2007-HY6, Mortgage Pass-Through Certificates, Series 2007-HY6.”Funds in the Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Distribution Account Deposit Date:As to any Distribution Date, 12:30 p.m. Pacific time on the Business Day immediately preceding such Distribution Date. Distribution Date:The 25th day of each calendar month after the initial issuance of the Certificates, or if such 25th day is not a Business Day, the next succeeding Business Day, commencing in July 2007. Due Date:With respect to a Mortgage Loan, the date on which Scheduled Payments are due on that Mortgage Loan.With respect to any Distribution Date, the related Due Date is the first day of the calendar month in which that Distribution Date occurs. Due Period:Not applicable. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval system. 16 Eligible Account:Any of (i) an account or accounts maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that does not have the requisite ratings and is the principal subsidiary of a holding company, the debt obligations of such holding company) have (a) the highest short-term ratings of Moody’s or Fitch and (b) (1) if such Eligible Account is not the Pre-Funding Account or the Capitalized Interest Account, one of the two highest short-term ratings of S&P (or, if such entity does not have a short-term rating from S&P, the long-term unsecured and unsubordinated debt obligations of such entity have a rating from S&P of at least “BBB+”) and (2) if such Eligible Account is the Pre-Funding Account or the Capitalized Interest Account, the highest short-term ratings of S&P (or, if such entity does not have a short-term rating from S&P, the long-term unsecured and unsubordinated debt obligations of such entity have a rating from S&P of at least “A+”) (ii) a segregated trust account or accounts maintained with the corporate trust department of a federal or state chartered depository institution subject to regulations regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal Regulations, Chapter I, Part 9, Section 9.10(b), which has corporate trust powers, acting in its fiduciary capacity or (iii) any other account acceptable to each Rating Agency.Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee.In the event that the federal or state chartered depository institution or trust company maintaining an Eligible Account described in clause (i) above no longer satisfies the credit rating of S&P set forth in clause (i)(b)(1) above then the Person responsible for establishing such Eligible Account shall cause any amounts on deposit therein to be moved to another federal or state chartered depository institution or trust company satisfying such credit rating of S&P within 30 calendar days.In the event that the federal or state chartered depository institution or trust company maintaining an Eligible Account described in clause (i) above no longer satisfies the credit rating of S&P set forth in clause (i)(b)(2) above then the Person responsible for establishing such Eligible Account shall cause any amounts on deposit therein to be moved to another federal or state chartered depository institution or trust company satisfying such credit rating of S&P within 60 calendar days. Eligible Repurchase Month:As defined in Section 3.11. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the requirements of the Underwriter’s Exemption. ERISA-Restricted Certificate:As specified in the Preliminary Statement. Escrow Account:The Eligible Account or Accounts established and maintained pursuant to Section3.06(a). Event of Default:As defined in Section7.01. Excess Cashflow:With respect to any Distribution Date, the sum of (i) the amount remaining as set forth in Section 4.02(a)(4), (ii) the amount remaining as set forth in Section 4.02(b)(A)(4) or 4.02(b)(B)(3), as applicable, in each case for such Distribution Date and (iii) the Overcollateralization Reduction Amount for that Distribution Date, if any. 17 Excess Overcollateralization Amount:With respect to any Distribution Date, the excess, if any, of the Overcollateralized Amount for the Distribution Date over the Overcollateralization Target Amount for the Distribution Date. Excess Proceeds:With respect to any Liquidated Mortgage Loan, the amount, if any, by which the sum of any Liquidation Proceeds received with respect to such Mortgage Loan during the calendar month in which such Mortgage Loan became a Liquidated Mortgage Loan plus any Subsequent Recoveries received with respect to such Mortgage Loan, net of any amounts previously reimbursed to the Master Servicer as Nonrecoverable Advance(s) with respect to such Mortgage Loan pursuant to Section 3.08(a)(iii), exceeds (i) the unpaid principal balance of such Liquidated Mortgage Loan as of the Due Date in the month in which such Mortgage Loan became a Liquidated Mortgage Loan plus (ii) accrued interest at the Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date applicable to the Distribution Date immediately following the calendar month during which such liquidation occurred. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed by the Depositor with respect to the Trust Fund under the Exchange Act. Expense Fee:As to each Mortgage Loan and any Distribution Date, the product of the related Expense Fee Rate and its Stated Principal Balance as of that Distribution Date. Expense Fee Rate:As to each Mortgage Loan and any date of determination, the sum of (a) the related Master Servicing Fee Rate and (b) the Trustee Fee Rate. Extra Principal Distribution Amount:With respect to any Distribution Date, the lesser of (1) the Overcollateralization Deficiency Amount and (2) the Excess Cashflow available for payment pursuant to Section 4.02(c). FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHLMC:The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor to the Federal Home Loan Mortgage Corporation. Final Certification:As defined in Section 2.02(a) of this Agreement. FIRREA:The Financial Institutions Reform, Recovery, and Enforcement Act of 1989. Fitch: Fitch, Inc., or any successor thereto.If Fitch is designated as a Rating Agency in the Preliminary Statement, for purposes of Section10.05(b) the address for notices to Fitch shall be Fitch, Inc., One State Street Plaza, New York, New York10004, Attention: Residential Mortgage Surveillance Group, or such other address as Fitch may hereafter furnish to the Depositor and the Master Servicer. 18 FNMA:The Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor to the Federal National Mortgage Association. Form 10-D Disclosure Item:With respect to any Person, any material litigation or governmental proceedings pending (a) against such Person or (b) against any of the Trust Fund, the Depositor, the Trustee, any co-trustee, the Master Servicer or any Subservicer, if such Person has actual knowledge thereof. Form 10-K Disclosure Item:With respect to any Person, (a) any Form 10-D Disclosure Item and (b) any affiliations or relationships between such Person and any Item 1119 Party. Gross Margin:The percentage set forth in the related Mortgage Note for the Mortgage Loans to be added to the Mortgage Index for use in determining the Mortgage Rate on each Adjustment Date, and which is set forth in the Mortgage Loan Schedule. Index:With respect to any Accrual Period for the COFI Certificates, if any, the then-applicable index used by the Trustee pursuant to Section 4.07 to determine the applicable Pass-Through Rate for such Accrual Period for the COFI Certificates. Indirect Participant:A broker, dealer, bank or other financial institution or other Person that clears through or maintains a custodial relationship with a Depository Participant. Initial Certification:As defined in Section 2.02(a). Initial Component Balance:As specified in the Preliminary Statement. Initial LIBOR Rate:5.320%. Initial Periodic Rate Cap:As to each Mortgage Loan and the related Mortgage Note, the provision therein that limits permissible increases and decreases in the Mortgage Rate on the first Adjustment Date for that Mortgage Loan to not more than the amount set forth therein. Insurance Policy:With respect to any Mortgage Loan included in the Trust Fund, any insurance policy, including all riders and endorsements thereto in effect, including any replacement policy or policies for any Insurance Policies. Insurance Proceeds:Proceeds paid by an insurer pursuant to any Insurance Policy, in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. Interest Carry Forward Amount:With respect to each Class of LIBOR Certificates and each Distribution Date, the excess of (i) the Current Interest for such Class with respect to prior Distribution Dates over (ii) the amount actually distributed to such Class with respect to interest on such prior Distribution Dates. 19 Interest Determination Date:With respect to (a) any Accrual Period for any LIBOR Certificates and (b) any Accrual Period for the COFI Certificates for which the applicable Index is LIBOR, the second Business Day prior to the first day of such Accrual Period.With respect to the MTA Certificates, the 15th day prior to the commencement of each Accrual Period or, if such 15th day is not a Business Day, the next preceding Business Day. Interest Funds:With respect to any Distribution Date, the excess of the Interest Remittance Amount over the Trustee Fee for such Distribution Date. Interest Remittance Amount:With respect to any Distribution Date, (x) the sum, without duplication, of (i) all scheduled interest on the Mortgage Loans due on the related Due Date and received on or prior to the related Determination Date, less the related Master Servicing Fees and any payments made in respect of premiums on Lender PMI Mortgage Loans, (ii) all interest on Principal Prepayments on the Mortgage Loans, other than Prepayment Interest Excess, (iii) all Advances relating to interest with respect to the Mortgage Loans, (iv) the lesser of the aggregate Prepayment Interest Shortfall and the Compensating Interest and (v) Liquidation Proceeds during the related Prepayment Period (to the extent such Liquidation Proceeds relate to interest), less (y) all reimbursements to the Master Servicer since the immediately preceding Due Date for Advances of interest previously made. Investment Letter: As defined in Section 5.02(b). ISDA Master Agreement:The 1aster Agreement (Multicurrency –
